Citation Nr: 1625643	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  09-22 883	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for degenerative joint disease of the right ankle.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Michael J. Kelley, Attorney


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from October 1975 to March 1981. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

These matters were previously before the Board in June 2012, at which time they were remanded for development.  Since review of the record reveals that further development is necessary, the Board finds that it need not address whether the Agency of Original Jurisdiction (AOJ) complied with the June 2012 remand directives.

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

In March 2015, the Veteran's attorney reported that the Veteran has received medical treatment at Boston Medical Center and in the VA Boston Health Care System.  At present, records of the Veteran's treatment at Boston Medical Center are not in the claims file.  Additionally, although VA examinations have been associated with the record, the claims file does not document any ongoing treatment at a VA facility.  These records must be obtained on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file all outstanding VA treatment records, to include all records from the VA Boston Health Care System.  

2.  With any necessary assistance from the Veteran, obtain any outstanding records of private treatment of the Veteran's right ankle disability, to include records of his treatment at Boston Medical Center.

3.  Then, after undertaking any other development deemed necessary, readjudicate the claims on appeal.  If any benefits sought on appeal remain denied, send to the Veteran and his representative a Supplemental Statement of the Case and afford them an appropriate amount of time to respond.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




